Case 2:20-mj-13305-LDW Document1 Filed 06/10/20 Page 1 of 4 PagelD: 1

 

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA : CRIMINAL COMPLAINT
Vv. . Honorable Leda Dunn Wettre
KELVIN ROSARIO . Mag. No. 20-13305

a/k/a “Noah Johnson”

I, Alyssa M. Gracek, being duly sworn, state the following is true and correct
to the best of my knowledge and belief:

SEE ATTACHMENT A

I further state that I am a Postal Inspector with the United States Postal
Inspection Service, and that this complaint is based on the following facts:

SEE ATTACHMENT B

Continued on the attached page and made a part hereof.

Loy - LZ aea—

Alyssa M. Gracek, Postal Inspector
United States Postal Inspection Service

Postal Inspector Gracek attested to
this affidavit by telephone pursuant to
Rule 4.1(b)(2)(A) of the Federal Rules
of Criminal Procedure.

Sworn to and subscribed before me
this 10th day of June, 2020 in the
District of New Jersey

HONORABLE LEDA DUNN WETTRE hed. Done Watte

UNITED STATES MAGISTRATE JUDGE Signature of Judicial Officer
Case 2:20-mj-13305-LDW Document1 Filed 06/10/20 Page 2 of 4 PagelD: 2

ATTACHMENT A
(Possession with Intent to Distribute Cocaine)

On or about June 9, 2020, in Bergen County, in the District of New Jersey and
elsewhere, defendant

KELVIN ROSARIO
a/k/a “Noah Johnson,”

did knowingly and intentionally possess with the intent to distribute 500 grams or
more of a mixture and substance containing a detectable amount of cocaine, a
Schedule IT controlled substance.

In violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B).
Case 2:20-mj-13305-LDW Document1 Filed 06/10/20 Page 3 of 4 PagelD: 3

ATTACHMENT B

I, Alyssa M. Gracek, am a Postal Inspector with the United States Postal
Inspection Service (““USPIS”). I am fully familiar with the facts set forth herein based
on my own investigation, my conversations with other law enforcement officers, and
my review of reports, documents, and evidence. Where statements of others are
related herein, they are related in substance and part. Where I assert that an event
took place on a particular date, I am asserting that it took place on or about the date
alleged. Because this complaint is being submitted for a limited purpose, I have not
set forth each and every fact that I know concerning this investigation.

1. On or about June 8, 2020, while conducting routine examinations of
priority mail parcels, law enforcement selected for further examination a United
States Postal Service (“USPS”) parcel arriving from Puerto Rico that was addressed
to a “Noah Johnson” at a residential address in Garfield, New Jersey (the “Parcel”).
That examination revealed that the Parcel contained paper products, candy and other
food items, along with a reusable lunch bag that contained two packages wrapped in
black material and covered with plastic wrap. The two black packages contained a
powdery-white substance that field-tested positive for cocaine. The total weight of the
cocaine in the two black packages was approximately two kilograms.

2. On or about June 8, 2020 at approximately 3:00 p.m., defendant
KELVIN ROSARIO (“ROSARIO”) arrived at the Garfield Post Office and inquired
about the Parcel. ROSARIO presented a postal employee with his identification and
the tracking information for the Parcel. The address on ROSARIO’s identification
matched the delivery address on the Parcel, although the intended recipient’s name
was “Noah Johnson.” ROSARIO provided his telephone phone number to the postal
employee for a follow up response on the location of the Parcel. Subsequently,
ROSARIO approached his local mail carrier to inquire about the location of the
Parcel. After speaking with the mail carrier, ROSARIO subsequently called the
Garfield Post Office to inquire on the location of the Parcel.

3. On or about June 8, 2020, when law enforcement contacted the
telephone number that ROSARIO provided to the Garfield postal employee
purportedly to provide an update on the Parcel’s availability. During this telephone
call, the person who answered the telephone number provided by ROSARIO
identified himself as “Noah Johnson.”

4. On or about June 8, 2020, law enforcement learned through a search of
postal databases that, at approximately 8:28 p.m., an individual using the same
telephone number that ROSARIO provided to the Garfield postal employee registered
that telephone number on the USPS’s website for SMS text message tracking updates
on the Parcel, again using the tracking number for the Parcel.
Case 2:20-mj-13305-LDW Document1 Filed 06/10/20 Page 4 of 4 PagelD: 4

5. On or about June 9, 2020, law enforcement partially replaced the
contents of the package with sham cocaine and called the telephone number that
ROSARIO provided to advise that the Parcel was ready for pickup. Approximately
20 minutes after that call, at approximately 3:44 p.m., ROSARIO arrived at the
Garfield Post Office to retrieve the Parcel. ROSARIO approached the mail window to
retrieve the Parcel and presented the tracking number for the Parcel and his
identification to a Garfield postal employee. ROSARIO stated, in substance, that
“someone called me to pick up my package.” ROSARIO retrieved the Parcel from a
postal employee and then exited the post office. Law enforcement observed ROSARIO
obtain the Parcel and then exit the post office with the Parcel and proceed to the
parking lot of the Garfield post office.
